McCay, Judge.
1. We do not care to go into the question of the title to the land in dispute. In the granting of the injunction, that was a question of fact for the Judge, and we should not interfere with his decision as an abuse of his discretion. We do not think the mere fact that there was a claim pending made the sale under another fi. fa. against the defendant illegal. It is only in a very loose sense that land levied on is in the custody of the law. There is no seizure in fact. If the effect is to make the land bring less at the sale, (though we do not see how this is so,) the injury, if one, is to the defendant in execution. If it drives the claimant to a multiplicity of suits and puts him to expense, he may, perhaps, file a bill to compel all to one issue. But this he has failed to do. And if the law, as it does, gives the plaintiff a right to levy and sell, it would be but a poor right if he must wait to see if some other person has or has not the same right. One may have it and the other not. We do not, therefore, think the sale, for this reason, illegal.
2. But we cannot- sustain this injunction for another reason. The right of the plaintiff in ejectment to recover mesne profits is a simple right of action, like any other debt or claim he may have against the defendant. The relation of landlord and tenant does not exist. He has no lien on the crop above other creditors. He asks in this bill that certain cotton and corn, owned by the defendant, who, he says, is insolvent, shall be impounded, to await his final verdict. What is there here different from the case of any plaintiff, with a suit pending against a defendant who is insolvent? The prayer is, not that the land shall be put in the hands of a receiver, and rented in the interest of both, but that certain corn and cotton, the property of the defendant, shall be impounded. We do not *374think this can be done. In Cubbedge & Hazlehurst vs. Adams, 42 Georgia, 124, this Court settled, as the rule, a contrary doctrine.
Judgment reversed.